Filed 4/21/15; pub. order 5/15/15 (see end of opn.)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  FOURTH APPELLATE DISTRICT

                                             DIVISION THREE


JEFFERSON STREET VENTURES, LLC,

    Plaintiff and Appellant,                            G049899

         v.                                             (Super. Ct. No. INC072101)

CITY OF INDIO,                                          OPINION

    Defendant and Respondent.



                  Appeal from a judgment of the Superior Court of Riverside County, John
G. Evans, Judge. Reversed and remanded with directions.
                  Manatt, Phelps & Phillips and Michael M. Berger for Plaintiff and
Appellant.
                  Richards, Watson & Gershon,
Gregory M. Kunert and Saskia T. Asamura for Defendant and Respondent.
               Jefferson Street Ventures, LLC (Jefferson), appeals from a judgment in
favor of the City of Indio (the City) in this combined petition for writ of administrative
mandamus/inverse condemnation action. In 2007, the City conditioned approval of
Jefferson’s 2005 application for development of a shopping center upon Jefferson leaving
approximately one-third of its property undeveloped to accommodate the reconstruction
of a major freeway interchange that was in the planning stages. The City intended to
eventually acquire the development-restricted property through either eminent domain or
negotiated purchase. But it could not acquire the property at the time Jefferson’s
development application was approved due to funding constraints imposed by the
byzantine planning and review process for the interchange that involved various local,
state, and federal agencies, and which the City did not anticipate being complete for at
least a few more years—as it turned out it was almost seven. When Jefferson’s
development application was being approved, City staff explained the City could not
allow development on the part of the site designated for the interchange because the City
would incur additional costs for the property if and when it was later taken for the
interchange.
               Jefferson sued the City contending the development restrictions were
invalid because they constituted an uncompensated taking of its property. Following a
hearing on the writ petition, the trial court found the development restrictions were
permissible and denied the writ. Although the court originally declined to consider
whether the facially valid development restrictions nonetheless amounted to an
uncompensated taking, it subsequently granted the City’s motion for judgment on the
pleadings on the inverse condemnation causes of action agreeing the ruling on the writ
petition included a finding there was no compensable taking.
               On appeal, Jefferson contends: (1) the trial court erred by denying its
petition for writ of administrative mandate because the City’s development restrictions
constituted an uncompensated taking; and (2) regardless of the ruling on the mandamus

                                              2
cause of action, the trial court erred by denying it a trial on its inverse condemnation
claims. We agree with the former contention and conclude the restrictions constituted a
de facto taking of the development restricted portion of Jefferson’s property and the trial
court erred by denying Jefferson’s petition for writ of mandate.
              In Hensler v. City of Glendale (1994) 8 Cal. 4th 1, 7 (Hensler), our Supreme
Court held a landowner alleging government action constitutes an uncompensated taking
must first challenge the action by way of a writ of mandate so as to “afford the local
entity the opportunity to rescind its action rather than pay compensation for a taking.” In
this case, however, that option appears to now be foreclosed. While this appeal has been
pending, responsibility for rights-of-way acquisition for the interchange project has been
transferred to the County of Riverside (the County), and in February 2014, the County
commenced a direct condemnation action to acquire the requisite portions of Jefferson’s
property for construction of the interchange. The direct condemnation action will
encompass many, if not all, of the damage claims Jefferson asserts against the City in this
action. However, we cannot conclude this action is moot because the direct
condemnation action has not proceeded to trial or final judgment. Accordingly, although
we reverse and remand for further proceedings, we also direct the trial court to consider
consolidation of this action with the direct condemnation action so as to avoid duplication
of damages.
                                 FACTS & PROCEDURE
The I-10/Jefferson Street Interchange Project
              Jefferson is the owner of a vacant 26.85-acre parcel of land located in the
City (the Property). The Property is bounded by the I-10 freeway to the south,
Jefferson Street to the west, and Varner Road, which curves around the property’s
northern perimeter from Jefferson Street tapering down to the I-10 and then running
parallel to the I-10 freeway. The Property is surrounded by mostly vacant land.



                                              3
              The I-10/Jefferson Street interchange was one of several I-10 interchanges
in the Coachella Valley slated for reconstruction and enlargement to accommodate
increasing population growth and development in the area. The reconstruction of the
I-10/Jefferson Street interchange will require acquisition of rights-of-way including a
portion of Jefferson’s property.
              Since the late 1990’s, numerous governmental agencies have been involved
in studying, planning, and funding the I-10 interchange projects including the Federal
Highway Administration (FHWA), the State of California, Department of Transportation
(Caltrans), the County, the Coachella Valley Association of Governments, and the City.
The City was originally designated as the responsible agency for the I-10/Jefferson Street
interchange (hereafter the Interchange Project). Preparation of the requisite
environmental studies for the Interchange Project began in 2001. Those studies had to
meet requirements of both the National Environmental Policy Act of 1969 (NEPA,
42 U.S.C. § 4321 et seq.; 49 C.F.R. §§ 1105.6, 1105.7), and the California Environmental
Quality Act (CEQA, Pub. Resources Code, § 21000, et seq.; Cal. Code Regs., tit. 23,
§ 3775, et seq.). Acquisition of rights-of-way for the Interchange Project could not begin
until all environmental review was complete and approved. As the City’s public works
director explained to the city council in March 2007, the average time for a NEPA
document on an interstate highway interchange project to wend its way through all the
requisite federal and state agencies was about seven years. And as the City’s community
development director explained in August 2007, state and federal funds could not be
released until environmental review was complete and the City had no control over the
federal environmental review process.
              There were three potential configurations for the Interchange Project
identified by Caltrans—Alternatives 1, 2, and 3. Although some environmental studies
were pointing to Alternative 1 as early as 2003, by November 2005, the City’s staff was
designating Alternative 3 as the preferred configuration. However, as will be explained

                                             4
anon, in 2007, the city council selected Alternative 1 as its preferred Interchange Project
configuration.
Jefferson’s Project
              At some point, Jefferson acquired the Property. In 2004, Jefferson began
consulting with City staff on its development plans for the Property and on July 27, 2005,
Jefferson submitted a proposal to the City for development of a retail shopping center on
the entire 26.85-acre parcel.
              Jefferson’s development proposal, Project Master Plan No. 05-01-38
(hereafter the PMP), was for about 20 buildings with a combined total square footage of
248,600. It placed the largest buildings, including the proposed supermarket “anchor
tenant,” along the I-10 perimeter of the Property facing towards Varner Road.
A triangular area at the southeast end of the Property (where Varner Road tapers towards
I-10 and then runs parallel to it) was not designated for buildings but as a drainage
retention basin. The PMP contained an appendix addressing the proposed Alternative 3
configuration for the Interchange Project, which would require acquisition of
approximately 15 acres of the Property by the City, including the area most desirable for
a supermarket.
              The City’s planning commission’s first public hearing on Jefferson’s
project was set for May 10, 2006. City staff reported that although the original PMP was
for the entire 26.85-acre site, Jefferson had revised its proposal in light of the Interchange
Project and the City’s preference for Alternative 3, and the revised site plan and proposal
was for 17.50 acres with 156,650 combined square feet of buildings. City staff
recommended approval noting the PMP was consistent with the City’s general and
specific plans and zoning ordinances. Staff recommended adoption of a mitigated
negative declaration for the project under CEQA. However, before the planning
commission meeting, Jefferson informed City staff it would not revise the PMP and
wanted approval for the 26.85-acre project as submitted. The planning commission

                                              5
hearing was continued numerous times while City staff and Jefferson worked through
various issues.
              At the January 10, 2007, planning commission hearing, City staff explained
various governmental agencies were still trying to agree on the Interchange Project
alignment that worked for all the parties and by this time Jefferson was expressing a
preference for Alternative 1 as the least damaging to its project. The City’s community
development director and the planning commissioners lamented that Jefferson was caught
up in a lengthy process involving numerous state and federal agencies, with
environmental problems and other issues concerning the Interchange Project that still
were not resolved. The city attorney reported the City had just recently received a letter
from Caltrans on behalf of FHWA advising the City that NEPA environmental work had
to be completed before the City could move forward on the Interchange Project. The
public hearing on the PMP was continued to February 14, 2007, and then to March 14,
2007.
              On March 7, 2007, the city council held a noticed public hearing to
consider staff’s recommendation to approve Alternative 1 for the Interchange Project as
the City’s preferred configuration. The city manager explained the I-10 interchanges had
been funded and defunded due to budget problems and urged a decision be made
immediately as to the preferred alternative so funding was not lost again. The draft
environmental impact report still had to be circulated to the public and reviewed by
FHWA, the Federal Transportation Administration (FTA) and at least 15 other
agencies—a process staff hoped might be completed in another two and one-half years.
Additionally, Caltrans would have to approve the locally preferred alternative.
              Jefferson’s principal, Charles Ellis, advised the city council that Alternative
1 was the least onerous for its project and urged the city council to approve Alternative 1.
The City approved Alternative 1 for the Interchange Project, and authorized staff to



                                             6
solicit proposals to complete construction drawings for the interchange based on
Alternative 1.
                 On March 14, 2007, the planning commission held its final hearing on the
PMP. The staff report explained the City had approved Alternative 1 for the
Interchange Project, which reduced the developable area of Jefferson’s property to
approximately 17.1 acres. Therefore, there must be a condition to approval of the PMP
that before building permits were issued, Jefferson must submit a revised plan providing
for the building envelope for the development to be revised to accommodate the
Alternative 1 configuration for the Interchange Project. There was some discussion
during the meeting during which Jefferson’s project planner explained about how the
project might be revised to fit a 17-acre site. Ellis indicated Jefferson was “reluctantly”
modifying its PMP (i.e., to accommodate the Alternative 1 alignment for the Interchange
Project), with the understanding the City would be paying Jefferson just compensation
for the property being taken for the Interchange Project. The planning commission
adopted a proposed resolution recommending the city council approve the PMP subject to
staff’s recommended conditions.
                 On July 18, 2007, the city council held its first hearing on the PMP. The
community development director explained the approval would allow Jefferson to
proceed immediately with development of a 17-acre project, on a site with an as yet
unknown configuration, and if the Interchange Project did not eventually get funded (and
built), Jefferson could come back and build out the rest of the Property.
                 Ellis advised the city council that Jefferson did not agree to approval of
only a 17-acre project. He reiterated that Jefferson’s project had been in the planning
process since August 2004 and it had submitted the PMP to the City for approval in
January 2005. It was still not clear to him the City would in fact ever condemn the
nine acres the City wanted removed from the proposed development (hereafter referred to
as the Alternative 1 Acreage). Ellis stated he understood the quandary the City was in—

                                                7
by declaring the Alternative 1 Acreage unbuildable it was effectively taking Jefferson’s
property now, but the City had to rely on third parties to pay for that taking and it was
unknown if and when that would happen. Accordingly, Ellis stated Jefferson did not
agree with the staff recommendation to approve only a 17-acre project and it was asking
for immediate approval of the full 26.85-acre development described by the PMP.
              The community development director again explained the City intended to
implement the Interchange Project as quickly as possible, but it would not approve
construction in the proposed rights-of-way only to then have to demolish the buildings
and relocate tenants in the future. By conditioning approval as proposed, Jefferson could
still come back and build out the entirety of the Property if the Interchange Project did
not get funded or built. The community development director reiterated that Jefferson
would be compensated at fair market value for any land acquired for the Interchange
Project at such time as rights-of-way were acquired.
              Ellis reiterated Jefferson wanted an “unequivocal commitment” from the
City that if only a 17-acre project was approved now, the City would compensate it for
the Alternative 1 Acreage. Ellis explained it was not commercially reasonable to build
out a 17-acre project and then at some time in the future come back and try to develop the
remaining acreage that would be “locked in the rear” (between the 17 acres approved for
construction and the freeway) if the Interchange Project was never built. The community
development director explained the City could not give commitments beyond the
assurances staff had already given—the City could not commit to buying the property if
in fact the Interchange Project was never built. The hearing was continued to August 15,
2007.
              On August 15, 2007, City staff continued to recommend approval of the
PMP with the condition it be revised to exclude the Alternative 1 Acreage and a two-acre
temporary no-build area for construction of the Interchange Project. Jefferson continued
to assert its position that it wanted approval of the PMP for the entire 26.85-acre parcel

                                             8
and a guarantee of just compensation for “a fully entitled site.” City staff again explained
that if Jefferson was allowed to develop the entire site prior to construction of the
Interchange Project, the City would incur additional condemnation costs for demolition
of buildings and relocation of tenants. Staff again observed the environmental clearances
for the Interchange Project had not been completed and the property could not be
acquired until environmental clearance was obtained. The community development
director and the city manager both reiterated the City had every intention of proceeding
with the Interchange Project, but it was stuck in the federal approval process. The
city attorney confirmed the City was committed to paying just compensation for any
eventual taking of Jefferson’s property for the Interchange Project. But he also noted
there was “so much uncertainty with . . . respect to the interchange . . . .” The city
attorney observed that until the federal and state environmental analysis were completed,
the City would not know “where the landscape lay” and thus there simply was not
enough information to pay Jefferson for any property taken. After an unidentified
speaker at the hearing commented that even though Alternative 1 had been selected as the
preferred configuration, that did not mean Caltrans or federal authorities would agree
with that decision; council members agreed with that assessment. One council member
explained, the City was 95 percent certain Alternative 1 would be the alignment, so by
prohibiting building in the Alternative 1 envelope, the City was trying to carve out the
area that would realistically be available for development. And even if the City was
“slightly wrong” about the exact property that would be taken for the Interchange Project
most of the Alternative 1 Acreage would get purchased at some point in the future.
              At the conclusion of the hearing, the city council approved
Ordinance No. 1151, and adopted a mitigated negative declaration, approving the PMP.
The ordinance contained two factual findings in support of approval of the PMP: (1) The
PMP was consistent with the goals and policies of the City’s general plan; and (2) The
PMP was consistent with the City’s zoning ordinances and met the requirements of the

                                              9
specific plan for the area. The ordinance made approval of the PMP subject to various
conditions including the following: condition No. 6, “Prior to the issuance of any
building permits, five corrected copies of the [PMP] shall be submitted to the [City’s
community development director] for review, approval, and filing as the final document
for the project, and shall include a revised plan [that] shall provide for a building
envelope as permitted for the site under the provisions of the Jefferson Street Interchange
Alternative 1[;]” and condition No. 10, “An approximate 2.1 acre ‘Temporary No-Build
Area’ shall be reserved in the southeastern portion [i.e., the triangular area the PMP
designates as a drainage retention basin] of the site to the satisfaction of the [p]ublic
[w]orks [d]irector which shall prohibit construction in this area until completion of
the . . . Interchange Project. Upon completion of the interchange project this area may be
developed.”
The Current Litigation
              Jefferson did not revise its PMP or seek building permits for its project. It
filed the instant action, a combined petition for writ of mandate and complaint for
damages for inverse condemnation, on November 7, 2007. The complaint alleged the
City had improperly conditioned approval of the PMP upon Jefferson’s leaving the
Alternative 1 Acreage undeveloped, plus a temporary no build area of two acres for a
temporary off-ramp (hereafter the Temporary No-Build Area), to accommodate the
proposed Interchange Project without paying Jefferson just compensation.
              The first cause of action for a writ of mandate under Code of Civil
Procedure sections 1094.5 and 1085, alleged the findings made on August 15, 2007 (i.e.,
that the PMP was consistent with the City’s general plan, specific plan, and zoning
ordinances), supported approval of the PMP as originally submitted. Therefore, Jefferson
alleged the City had no authority to condition approval of the PMP on leaving any
portion of the Property undeveloped. The complaint’s inverse condemnation causes of
action contained allegations of a regulatory taking and a forced dedication of private

                                              10
property bearing no nexus to the impact of the proposed project; unreasonable pre-taking
conduct and unreasonable delay; severance damage to the remainder of Jefferson’s
property; and unlawful development conditions. In its prayer for relief, Jefferson sought
issuance of a peremptory writ of mandate commanding the City to approve the PMP as
submitted, i.e., for the development of the full 26.85 acres. In the event a writ was not
issued, Jefferson sought just compensation for a taking of its property, damages for the
City’s unreasonable precondemnation delay and conduct, plus costs and attorney fees.
The trial court stayed the inverse condemnation causes of action until the mandamus
cause of action was tried
              Jefferson filed its opening brief on the writ of mandate in April 2009. It
raised two issues. First, it contended that by conditioning approval of the PMP upon
leaving the Alternative 1 Acreage undeveloped to accommodate the Interchange Project
plus the two-acre Temporary No-Build Area, the City was illegally regulating land use to
depress land value for future acquisition. In making this argument, Jefferson cited to
statements made by City staff cautioning against allowing Jefferson to build in the
proposed rights-of-way area because it could result in the City incurring costs relating to
demolition of those buildings and tenant relocation if and when that property was
condemned. Jefferson also argued the conditions constituted an unlawful exaction/forced
dedication of its property.
              Following a hearing on the petition for writ of administrative mandamus,
the trial court issued its statement of decision denying the writ. The court found there
was no evidence the City acted in excess of its jurisdiction because its police power
necessarily included the authority to plan for major infrastructure improvements and
there was no evidence Jefferson was denied a fair hearing. Turning to the specific
arguments Jefferson made, the trial court found the record did not support a finding the
City was acting so as to depress the value of property to be taken, or to coerce Jefferson
into accepting a particular price for its property if it was ever condemned. There was no

                                             11
change in the zoning and “[a]ll that can be said is that the City restricted [Jefferson’s]
right to build on a portion of its property until such time as the proposed interchange
plans were accepted or rejected.” The court specifically stated it was not deciding in the
mandamus proceeding whether the development restrictions effected a compensable
taking or were an unlawful exaction observing “whether or not the City requires you to
keep that land fallow, that you’re entitled to compensation, that’s not before me.
[¶] . . . [¶] [T]hat issue is not one I’m deciding. I’m not making that decision based on
your writ.” The trial court entered a judgment on the mandamus cause of action on
June 30, 2009, but later clarified it was an interlocutory judgment only.
              On August 16, 2011, the City filed a motion for judgment on the pleadings
under Code of Civil Procedure section 438 as to the remaining inverse condemnation
causes of action. The City argued the trial court’s ruling denying the writ of mandate
barred Jefferson’s takings claims. Jefferson opposed the motion noting the trial court
specifically did not decide the takings issue, and it was entitled to present substantive
argument and evidence on its takings claim.
              The trial court initially denied the City’s motion for judgment on the
pleadings, stating that in deciding the mandamus cause of action it had not considered
whether the restrictions on development resulted in a taking. It set the matter for further
briefing “on the limited issue of whether Jefferson[’s] writ encompassed the [takings
claim] . . . and how the court should proceed from this point.” Following receipt of the
supplemental briefing, the trial court vacated its prior order denying the motion for
judgment on the pleadings and entered a new order granting the motion for judgment on
the pleadings. The trial court stated in its minute order that its ruling in the City’s favor
on the administrative mandamus cause of action constituted a finding the City’s actions
did not constitute a taking, and therefore Jefferson’s inverse condemnation causes of
action were meritless “[on] their face.”



                                              12
                Judgment was entered on January 12, 2012, in favor of the City, and
Jefferson filed a notice of appeal.
          REQUESTS FOR JUDICIAL NOTICE/POSTJUDGMENT EVENTS
The City’s First Request for Judicial Notice
                On February 28, 2013, the City filed its first request for judicial notice,
which we deferred for decision with the merits of the appeal. The City requested we take
judicial notice of the administrative record submitted to the trial court on May 5, 2009, in
advance of the trial on the petition for writ of mandate. (Evid. Code, §§ 452, 459.)
Jefferson agrees we should take judicial notice of the administrative record, and we grant
that request.
                The City also requested we take judicial notice of a city council agenda
report dated October 20, 2009, that was not part of the administrative record and
post-dates the trial court’s ruling denying the petition for writ of mandate, but which
provides some pertinent background concerning the history of the Interchange Project.
Jefferson opposes the request. We deny the request for judicial notice of the October 20,
2009, city council agenda report as this document was not part of the administrative
record. (See Architectural Heritage Assn. v. County of Monterey (2004) 122 Cal. App. 4th
1095, 1112 (Architectural Heritage Assn.) [appellate court would not consider extra-
administrative record evidence].)
The City’s Second Request for Judicial Notice
                On September 17, 2014, this court granted the City’s unopposed second
request for judicial notice filed August 14, 2014, of public documents regarding events
concerning the Property that have transpired since the trial court entered judgment in this
case. We took judicial notice of the December 28, 2011, “Cooperative Agreement”
between the City, Caltrans, and the County concerning the Interchange Project, which is a
public record. Pursuant to the Cooperative Agreement, the County has become the
responsible agency for construction of the Interchange Project and has assumed all

                                               13
responsibility for acquisition of rights-of-way for the project “including all eminent
domain activities.”
              We also took judicial notice of the February 11, 2014, eminent domain
complaint filed by the County against Jefferson, and various entities owning utility and
roadway easements on the Property, to acquire the necessary rights-of-way for the
Interchange Project. (County of Riverside v. Jefferson Street Ventures, LLC et al.
(Riverside County Super. Ct., Case No. PSC1400798, hereafter the County
Condemnation Action.) The legal description of the property to be condemned includes
the fee simple interest in a 6.277-acre parcel (which the City states is within the footprint
of the Alternative 1 alignment for the Interchange Project), a .093-acre road easement, a
.152-acre slope easement, and a 3.457-acre temporary construction easement.
              In a stipulation filed with this court on April 18, 2014, Jefferson agreed it
has not challenged the County’s right to take the land that is the subject of the County
Condemnation Action, and the issues pending resolution in the County Condemnation
Action relate to just compensation for the taking. That stipulation also refers to a second
condemnation action filed by the City concerning a small amount of property being
acquired by the City for improvement of the Jefferson Street/Varner Road intersection.
(City of Indio v. Jefferson Street Ventures, LLC et al. (Riverside County Super. Ct., Case
No. PSC1400896, hereafter the City Condemnation Action.)
The City’s Third Request for Judicial Notice
              On October 27, 2014, the City filed a third request for judicial notice of
additional court documents, which we deferred for decision with the merits of the appeal.
Jefferson opposes the request. The documents include Jefferson’s motion for leave to file
a first amended answer in the County Condemnation Action filed on October 14, 2014.
In that motion, Jefferson seeks to amend its answer to include claims for
precondemnation damages and to clarify the basis for its claim for severance damages.
Jefferson also states the factual basis for its claim for precondemnation damages

                                             14
(damages for unreasonable precondemnation activity) are the same facts that underlie this
writ of mandate/inverse condemnation action. The City also asks us to take judicial
notice of Jefferson’s motion to consolidate the County Condemnation Action and the City
Condemnation Action filed on October 16, 2014, because the two actions involve parts of
the same subject property owned by the same defendant, the same parties, and the same
project. The final document of which the City requests judicial notice is the substitution
of attorneys filed by Jefferson in the County Condemnation Action on October 16, 2014,
substituting in new counsel in the condemnation actions. We grant the City’s request for
judicial notice of these documents because they are court records and relevant to the
issues in this case.
The City’s Fourth Request for Judicial Notice
               On March 6, 2015, after oral argument in this appeal was heard, but before
the matter was taken under submission, the City filed a fourth request for judicial notice.
It asks us to take judicial notice of a Riverside County Board of Supervisors agenda
report dated January 26, 2015, showing County approval of the construction contract for
the Interchange Project. Jefferson opposes the request. We deny the request for judicial
notice of the January 26, 2015, report because it was not part of the administrative record
(Architectural Heritage Assn., supra, 122 Cal.App.4th at p. 1112), and we do not find it
useful in resolving the issues before us.
                                       DISCUSSION
               On appeal, Jefferson contends the conditions the City imposed on approval
of the PMP precluding development on the Alternative 1 Acreage and the Temporary
No-Build Area constituted an unconstitutional taking, and therefore, the trial court erred
by denying its petition for writ of administrative mandate. Additionally, Jefferson
contends the trial court erred by denying it an evidentiary hearing on its inverse
condemnation claims. We agree the restrictions constituted an uncompensated taking of
the property on which development was prohibited by the City.

                                             15
1. General Principles of Takings Law
                We begin with some legal background on takings jurisprudence and inverse
condemnation. The state and federal Constitutions guarantee real property owners “just
compensation” when their land is taken for a public use. (Cal. Const., art. I, § 19; U.S.
Const., 5th Amend.; Lingle v. Chevron U.S.A. Inc. (2005) 544 U.S. 528, 537 (Lingle);
Kavanau v. Santa Monica Rent Control Bd. (1997) 16 Cal. 4th 761, 773; Shaw v. County
of Santa Cruz (2008) 170 Cal. App. 4th 229, 259 (Shaw).) This constitutional guarantee is
“‘designed to bar [g]overnment from forcing some people alone to bear public burdens
which, in all fairness and justice, should be borne by the public as a whole.’ [Citation.]”
(Penn Central Transp. Co. v. New York City (1978) 438 U.S. 104, 123 (Penn Central).)
                “[A]n ‘inverse condemnation’ action may be pursued when the state or
other public entity improperly has taken private property for public use without following
the requisite condemnation procedures [or] takes other action that effectively circumvents
the constitutional requirement that just compensation be paid before private property is
taken for public use.” (Customer Co. v. City of Sacramento (1995) 10 Cal. 4th 368, 377,
fn. omitted.)
                “‘The paradigmatic taking requiring just compensation is a direct
government appropriation or physical invasion of private property’—a categorical
taking.” (Shaw, supra, 170 Cal.App.4th at p. 260.) “When property is damaged, or a
physical invasion has taken place, an inverse condemnation action may be brought
immediately because an irrevocable taking has already occurred.” (Hensler, supra,
8 Cal.4th at p. 13; see Hurwitz v. City of Orange (2004) 122 Cal. App. 4th 835, 847-848.)
                Additionally, “‘government regulation of private property may, in some
instances, be so onerous that its effect is tantamount to a direct appropriation or ouster—
and . . . such “regulatory takings” may be compensable under the Fifth Amendment.’
[Citation.] The United States Supreme Court has recognized ‘that a regulation of
property that “goes too far” may effect a taking of that property, though its title remains

                                             16
in private hands. In such a case, the property owner may bring an inverse condemnation
action, and if it prevails, the regulatory agency must either withdraw the regulation or pay
just compensation. [Citation.] Even if the agency withdraws the regulation, the property
owner may have a right to just compensation for the temporary taking while the
regulation was in effect. [Citation.]’” (Shaw, supra, 170 Cal.App.4th at p. 260.)
              “Two categories of regulatory action will generally be deemed per se
compensable takings. First, where government requires an owner to suffer a ‘permanent
physical invasion’ of his property for such things as cable lines, it must provide just
compensation. [Citations.] Second, where the government action does not result in any
physical invasion of the property, the action will still be considered a taking if the
regulation deprives the owner of ‘all economically beneficial or productive use of [the]
land.’ [Citations.] ‘[T]he government must pay just compensation for such “total
regulatory takings,” except to the extent that “background principles of nuisance and
property law” independently restrict the owner’s intended use of the property.’
[Citation.]” (Shaw, supra, 170 Cal.App.4th at pp. 260-261.)
              Takings challenges outside the above per se compensable categories (those
that do not involve a physical invasion or that leave the property owner with some
economically beneficial use of the property), may nonetheless go “too far” and be
compensable when the regulation substantially interferes with the ability of a property
owner to make economically viable use of, derive income from, or satisfy reasonable,
investment-backed profit expectations with respect to the property. (Lingle, supra,
544 U.S. at pp. 538-539, citing Penn Central, supra, 438 U.S. at p. 124.) And a
condition imposed on a property owner for land use approval will go “too far” when there
is no “essential nexus” between the permit condition and a legitimate state interest
(Nollan v. California Coastal Commission (1987) 483 U.S. 825, 837 (Nollan)), or the




                                              17
condition is not “roughly proportional” to the impact it seeks to address (Dolan v. City of
Tigard (1994) 512 U.S. 374, 385 (Dolan)).1
              “A ‘temporary’ taking of real property by the government is compensable
on the same constitutional basis as a permanent taking. For purposes of the just
compensation provisions of the Fifth Amendment, there is no difference between a
temporary taking that denies a landowner all use of his property, and a permanent taking.
Temporary physical invasions should be assessed according to a case specific factual
inquiry. Similarly, whether a temporary regulation constitutes a taking involves an ad
hoc consideration of relevant circumstances. The duration or delay resulting from
governmental regulations is one of the factors a court must consider in determining the
severity of burden of a regulation. Also relevant is the degree to which the invasion is
intended or a foreseeable result of authorized governmental action. So too are the
character of the property at issue and the owner’s reasonable investment-backed
expectations. The severity of the interference is also considered.” (11 Miller & Starr,
Cal. Real Estate (3d ed. 2014) § 30:30, pp. 30-146 to 30-147, fns. omitted.)
              A landowner claiming that application of government regulations effects a
taking of a property interest cannot sue directly on an inverse condemnation cause of
action unless administrative and judicial remedies have been exhausted. (Hensler, supra,
8 Cal.4th at pp. 13-14.) This requirement is jurisdictional and not a matter of judicial



1             Under the Nollan/Dolan test, a public entity may require an uncompensated
exaction, such as an easement, as a condition of a development permit only where there is
“‘rough proportionality’” between the condition and the burden the development places
on a public interest. (Dolan, supra, 512 U.S. at p. 391.) Jefferson argues there was no
rational nexus, or rough proportionality, between its proposed shopping center project
and the expansion of the I-10/Jefferson Street interchange—the interchange expansion
was to accommodate the regional population growth and was not necessitated by its
shopping center. Because we conclude there was a de facto taking of the
Alternative 1 Acreage and the Temporary No-Build Area, we need not also consider
whether the development restriction constitutes an unlawful exaction.

                                             18
discretion. (Tahoe Vista Concerned Citizens v. County of Placer (2000) 81 Cal. App. 4th
577, 589.)
               “[A] claim that the application of governmental regulations effects a taking
of a property interest is not ripe until the government entity charged with implementing
the regulations has reached a final decision regarding the application of the regulations to
the property at issue.” (Williamson County Reg’l Planning Comm’n v. Hamilton Bank
(1985) 473 U.S. 172, 186.) This is because until there has been a “final, definitive
position” as to how the regulations will be applied to the land, a court cannot determine
the extent of the economic impact, a factor that bears on the question whether a
compensable taking has occurred. (Id. at p. 191.)
              Even if the administrative decision is final, the exhaustion requirement also
affords the governmental entity the opportunity to rescind or modify the ordinance or
regulation or to exempt the property from the allegedly invalid restriction once it has
been judicially determined the proposed application of the regulation will constitute a
compensable taking. (Hensler, supra, 8 Cal.4th at p. 13.) As Hensler explains: “If the
alleged taking is a ‘regulatory taking,’ i.e., one that results from the application of zoning
laws or regulations which limit development of real property, . . . the owner must afford
the state the opportunity to rescind the ordinance or regulation or to exempt the property
from the allegedly invalid development restriction once it has been judicially determined
that the proposed application of the ordinance to the property will constitute a
compensable taking. The owner may do so, where appropriate, by a facial challenge to
the ordinance, but in most cases must seek a variance if that relief is available and then
exhaust other administrative and judicial remedies. The facial challenge may be through
an action for declaratory relief [citation]. The latter, an ‘as applied’ challenge to the
development restrictions imposed by the administrative agency, may be properly made in
a petition for writ of ‘administrative’ mandamus to review the final administrative
decision (Code Civ. Proc., § 1094.5) and that action may be joined with one for inverse

                                              19
condemnation. A declaratory relief action also may be joined with an action in inverse
condemnation. [Citation.] Damages for the ‘taking’ may be sought in an administrative
mandamus action (Code Civ. Proc., § 1095), or, if the plaintiff seeks a jury trial, in the
joined inverse condemnation action. [Citations.] The owner ‘may not, however, elect to
sue in inverse condemnation and thereby transmute an excessive use of the police power
into a lawful taking for which compensation in eminent domain must be paid.’
[Citation.] Compensation must be paid for a permanent taking only if there has been a
final judicial determination that application of the ordinance or regulation to the property
is statutorily permissible and constitutes a compensable taking. Even then the state or
local entity has the option of rescinding its action in order to avoid paying compensation
for a permanent taking.” (Hensler, supra, 8 Cal.4th at pp. 13-14.)
              As the Court of Appeal explained in Patrick Media Group, Inc. v.
California Coastal Com. (1992) 9 Cal. App. 4th 592, 608 (Patrick Media), “the essential
underpinning of the challenge is the invalidity of the administrative action. The
gravamen of a challenge based upon inverse condemnation is that the administrative
action was invalid insofar as it did not provide for payment of compensation. [Citation.]”
(See also Mola Development Corp. v. City of Seal Beach (1997) 57 Cal. App. 4th 405, 414
(Mola) [“Hensler made this point clear. The court required a ‘prepayment judicial
determination’ that a regulation is excessive and constitutes a taking in order to give a
city the opportunity to change its mind before being compelled to pay damages”].)
2. Petition for Writ of Administrative Mandate
              Here, Jefferson joined its inverse condemnation causes of action with a
petition for writ of mandate, which was ruled upon first by the trial court and denied.
Accordingly, we consider first Jefferson’s contention the trial court erred by denying its
petition for writ of mandamus.2

2             For the first time on appeal, the City contends Jefferson has not exhausted
its administrative remedies in that it cannot satisfy the ripeness requirement. The City’s

                                             20
              “Judicial review of most public agency decisions is obtained by a
proceeding for a writ of ordinary [Code of Civil Procedure section 1085] or
administrative [Code of Civil Procedure section 1094.5] mandate. [Citations.] The
applicable type of mandate is determined by the nature of the administrative action or
decision. [Citation.]” (McGill v. Regents of the University of California (1996)
44 Cal. App. 4th 1776, 1785.) Typically, quasi-legislative or ministerial acts are reviewed
by ordinary mandate, and quasi-judicial acts are reviewed by administrative mandate.
(Ibid.)
              Although Jefferson did not specify below (or on appeal) which type of
mandate it sought, the trial court’s statement of decision on the writ of mandate indicated
it applied the standards for administrative mandamus. Generally “[t]he grant of a land
use permit . . . is an adjudicatory act. A proceeding under Code of Civil Procedure
section 1094.5 is the exclusive remedy for judicial review of the . . . administrative action
of local level agencies in these circumstances. [Citations.]” (Saad v. City of Berkeley
(1994) 24 Cal. App. 4th 1206, 1211.)


argument is made in passing only and consists of three short sentences found in the
conclusion of its response to a different argument. The City states that because Jefferson
never submitted a site plan for a 17-acre project, it failed to obtain a final decision as to
“‘the type and intensity of development legally permitted’” which “renders the entire
lawsuit unripe.” The argument is devoid of any reasoned legal analysis. Although a
jurisdictional issue, such as ripeness, may be raised for the first time on appeal (see
Environmental Defense Project of Sierra County v. County of Sierra (2008)
158 Cal. App. 4th 877, 885; Farm Sanctuary, Inc. v. Department of Food & Agriculture
(1998) 63 Cal. App. 4th 495, 501, fn. 5), it is not an appellate court’s job to develop
arguments for the parties. In view of the City’s failure to present any reasoned legal
analysis of the point, we deem the contention waived. (See Badie v. Bank of America
(1994) 67 Cal. App. 4th 779, 784-785 [appellant must present relevant legal authority and
reasoned argument on each point made]; Mansell v. Board of Administration (1994) 30
Cal. App. 4th 539, 545-546 [it is not the proper function of Court of Appeal to search the
record on behalf of appellants or to serve as “backup appellate counsel”]; Kim v.
Sumitomo Bank (1993) 17 Cal. App. 4th 974, 979 [appellate court not required to consider
points not supported by citation to authorities or record].)

                                             21
              The trial court’s inquiry in administrative mandamus “‘extend[s] to the
questions whether the [agency] has proceeded without, or in excess of, jurisdiction;
whether there was a fair trial; and whether there was any prejudicial abuse of discretion.’
(Code Civ. Proc., § 1094.5, subd. (b).) Abuse of discretion is established if the [agency]
has not proceeded in the manner required by law, the order or decision is not supported
by the findings, or the findings are not supported by the evidence. (Code Civ. Proc.,
§ 1094.5, subd. (b).)” (Kifle-Thompson v. State Bd. of Chiropractic Examiners (2012)
208 Cal. App. 4th 518, 523.) On appeal, we do not “undertak[e] a review of the trial
court’s findings or conclusions. Instead, ‘we review the matter without reference to the
trial court’s actions. In mandamus actions, the trial court and appellate court perform the
same function. . . .’ [Citations.]” (Friends of the Old Trees v. Department of Forestry &
Fire Protection (1997) 52 Cal. App. 4th 1383, 1393.)
              As explained above, “the essential underpinning of the challenge is the
invalidity of the administrative action. The gravamen of a challenge based upon inverse
condemnation is that the administrative action was invalid insofar as it did not provide
for payment of compensation. [Citation.]” (Patrick Media, supra, 9 Cal.App.4th at
p. 608.)
              Jefferson contends the conditions imposed on approval of the PMP
prohibiting indefinitely the development of the Alternative 1 Acreage and the Temporary
No-Build Area—11 acres,3 which is over one-third of its property—to preserve that


3               At oral argument the City suggested nine acres was the combined total of
the Alternative 1 Acreage and the Temporary No-Build Area, but in their briefs both
parties represent nine acres was the amount of property needed for the Alternative 1
alignment for the Interchange Project, and the Temporary No-Build Area was an
additional approximately two acres. Thus, for our purposes here, we will refer to the
Alternative 1 Acreage and the Temporary No-Build Area, as having a combined total of
approximately 11 acres. We note, however, the designated Temporary No-Build Area,
likely had little if any practical impact on the size of Jefferson’s project as it was
designated by Jefferson from the outset as an unbuildable drainage retention basin.

                                            22
property for possible future rights-of-way for the Interchange Project was an invalid
taking. We agree. As Jefferson points out, the PMP fully satisfied all the City’s
requirements for development of the Property. The only findings contained in
Ordinance No. 1151 approving the PMP were that the PMP was consistent with the
City’s general plan, the applicable specific plan, and complied with the City’s zoning
ordinances. There is nothing in the record suggesting Jefferson’s project caused or
contributed to the need for the Interchange Project—as City staff consistently observed,
the Interchange Project was needed to accommodate and promote regional growth and
was viewed by the City “not as an interchange, but as our economic development
opportunity, because it is a major interchange.”
              The City’s primary rationale for removing 11 acres from the otherwise
developable site was that it planned to acquire all or some of the development-restricted
property for construction of the Interchange Project and if development of that property
was permitted, the City could incur additional costs for the buildings and relocation of
tenants. Moreover, whether the Interchange Project ultimately would be built, and its
precise location, was still not decided. As the city manager observed in 2007, the I-10
interchanges had been funded and defunded due to state budget problems. The City
would not have funds for rights-of-way acquisition until all state and federal
environmental reviews were completed—a process that might be completed in a few
years. The final configuration of the Interchange Project was not known—Caltrans might
not accept the City’s recommendation for Alternative 1.
              “The principles which affect the parties’ rights in an inverse condemnation
suit are the same as those in an eminent domain action. [Citations.]” (Breidert v.
Southern Pac. Co. (1964) 61 Cal. 2d 659, 663, fn. 1.) As this court observed in Chhour v.
Community Redevelopment Agency (1996) 46 Cal. App. 4th 273, 279-280, “‘[I]t is well
established that condemnation and inverse condemnation are merely different forms of
the same limitation on governmental power. [Citations.]’ [Citation.] Principles

                                            23
applicable to eminent domain proceedings apply, where appropriate, to suits in inverse
condemnation. [Citations.]” (See also People ex rel. Dept. of Transportation v.
Diversified Properties Co. III (1993) 14 Cal. App. 4th 429, 441, fn. 3 (Diversified
Properties) [distinction between direct condemnation and inverse condemnation of no
significance “[i]nsofar as the constitutional mandate of just compensation is concerned].)
Therefore, we find guidance from both direct and inverse condemnation cases.
              In a direct condemnation action, a de facto taking occurs when there was a
“‘physical invasion or direct legal restraint’” prior to the statutory valuation date in which
case the property is valued as of that date. (Klopping v. City of Whittier (1972) 8 Cal. 3d
39, 46 (Klopping).)4 Diversified Properties, supra, 14 Cal. App. 4th 429, a direct
condemnation case, considered a de facto taking claim in factual circumstances similar to
those in this case. In Diversified Properties, a developer bought a 17.38-acre parcel in
the City of Rancho Cucamonga intending to build a commercial shopping center on the
property. While escrow was still open, the developer learned a three-acre portion of the
property was designated by the state for potential freeway rights-of-way. The developer
closed escrow after being advised by the state that if development was imminent, and
there was confirmation from the city that but for the need to protect the state’s proposed
rights-of way, development of the property would be approved, the state would be able to
purchase the rights-of way. (Id. at pp. 437-438.) The developer submitted development


4               In Klopping, the Supreme Court differentiated claims for precondemnation
damages from claims for a de facto taking, explaining precondemnation damages result
when a public entity engages in precondemnation conduct short of a de facto taking
causing adverse economic impact to private property resulting from precondemnation
delay and/or unreasonable conduct. (Klopping, supra, 8 Cal.3d at pp. 51-52.) “[W]hen
the condemner acts unreasonably in issuing precondemnation statements, either by
excessively delaying eminent domain action or by other oppressive conduct, our
constitutional concern over property rights requires that the owner be compensated. This
requirement applies even though the activities which give rise to such damages may be
significantly less than those which would constitute a de facto taking of the
property. . . . ” (Ibid.)

                                             24
plans to the city, which, as required by the city, excluded from the otherwise developable
area the three-acre proposed for freeway rights-of-way plus an additional
one and one-half acres potentially needed for a reconstruction of the freeway interchange.
(Id. at p. 438.) Then, in April 1986, the city formally requested the state “exercise its
protective acquisition’ authority” to purchase “the four and one-half acres ‘set aside’
from [the developer’s] larger parcel[,]” property which otherwise would have been
developable. (Id. at p. 439.) After a year, the state had still not initiated condemnation
proceedings leaving the four and one-half acres undevelopable. Another year and a half
passed before the state finally made an offer to purchase the property, which the
developer rejected. (Id. at p. 439.) The developer filed an inverse condemnation action
against the state, which it ultimately agreed to dismiss when the state filed its direct
condemnation action. The trial court ruled there had been a de facto taking of the
developer’s property by the state due to the direct interference with its right to develop its
property. (Id. at pp. 439-440.)
              In affirming the trial court’s de facto taking ruling, the Diversified
Properties court began with the rule that “governmental regulation of the development of
land rises to the level of a ‘taking’ if it ‘denies an owner economically viable use of his
land.’ [Citation.]” (Diversified Properties, supra, 14 Cal.App.4th at p. 441, fn. omitted,
quoting Agins v. Tiburon (1980) 447 U.S. 255, 260; see Lucas v. South Carolina Coastal
Council (1992) 505 U.S. 1003, 1015, 1019.) The court concluded the state, as the
condemning agency, was liable for the de facto taking that occurred long before the direct
condemnation action was filed because the development restrictions imposed by the city
precluded the property owner from realizing any economic value from the subject




                                              25
property (the four and one-half acres of the property owner’s 17.385-acre parcel)5 and the
state had a direct hand in causing those development restrictions: “(1) The [c]ity and the
[s]tate ‘cooperated’ with each other with respect to the nondevelopment of [the subject]
property within and along the [s]tate’s proposed freeway route . . . ; (2) the [s]tate knew
that the [c]ity had deprived [the property owner] of virtually all right to develop the
subject property and that this development restriction rendered the subject property
virtually unmarketable; (3) the [s]tate knew that the [c]ity’s restrictions on the
development of the subject property were based solely on the fact that the property was
located within the proposed freeway route; and (4) the [s]tate had no intention of actually
condemning the subject property for many years (although it was arguably willing to buy
the property at an earlier date if an agreeable purchase price could be negotiated).” (Id. at
p. 442, fn. omitted, italics added.) Despite the fact the subject property was otherwise
developable and “it would still be several more years before the [s]tate needed to need to
condemn the subject property for freeway construction . . . the [s]tate merely ‘sat back’
and allowed the [c]ity, by way of its development restrictions, to ‘bank’ the subject
property for the [s]tate—presumably so that the [s]tate could, at a later date, condemn the
subject property in an undeveloped (and, consequently, less costly) condition.” (Id. at
p. 443.)
              Diversified Properties relied on Jones v. People ex rel. Dept. of
Transportation (1978) 22 Cal. 3d 144, 151 (Jones), an inverse condemnation case in
which a taking was similarly found based on the prohibition of development of property
solely to preserve it for future acquisition for public use. In Jones, “‘plaintiffs bought


5              The Diversified Properties court was not persuaded by the fact that
development restriction did not apply to all the property: “While it is true that not all of
[the property owner’s] larger parcel was ‘taken’ by the [s]tate, it is also true that all of the
subject parcel was ‘taken’ by the [s]tate and it is the inverse condemnation of the subject
parcel that we are here concerned with.” (Diversified Properties, supra, 14 Cal.App.4th
at p. 444, fn. 6.)

                                              26
property with frontage on Fair Oaks Boulevard, intending to subdivide, with access from
the boulevard to the subdivision. The [state] announced plans to construct a freeway
which would cross plaintiffs’ property and cut off access from Fair Oaks Boulevard.
Pursuant to provisions of the Streets and Highway Code, the [state] entered into a
freeway agreement with the county to reroute or close streets which would intersect with
the freeway, and further providing that no road could be opened into or connected with a
freeway without permission of the state . . . . The county refused to approve plaintiffs’
subdivision map because of the state’s freeway requirements. [¶] The Supreme Court
held that plaintiffs were entitled to recover damages against the state because its actions
substantially impaired their access. [Citation.]” (Diversified Properties, supra,
14 Cal.App.4th at pp. 442-443.)
              In finding compensation was required for denying access to—and hence the
ability to develop—the property, Jones observed, “if the only acts of which plaintiffs
complain were the adoption of the route, the designation of their land for future
acquisition, and the purchase of some of the properties along the right of way, there
would be no such direct and special interference with plaintiffs’ rights as to justify an
action in inverse condemnation. [P]lanning and construction of a freeway requires a
substantial period of time, and a holding that announcement of the plan for the freeway
results in inverse condemnation of properties designated for ultimate acquisition would
result in the forced purchase by the state of large amounts of property which might never
be used and would severely hamper the government’s ability to make needed
improvements in the highway system. The need for flexibility in planning, changing the
design of, or even abandoning a proposal for a highway militates against the theory that
an action for inverse condemnation lies for the general effects of such conduct. [¶] Here,
however, the state went further. It effectively denied plaintiffs the right to subdivide their
land by depriving them of the access required for subdivision. Although it was the
county which refused to approve plaintiffs’ subdivision map providing for access from

                                             27
Fair Oaks Boulevard, the reason given for the refusal was the freeway agreement with the
state and the provision of section 100.2 of the Streets and Highways Code that no road
could be opened into a freeway without permission of the [state].” (Jones, supra,
22 Cal.3d at p. 152.) In other words, once the state’s expressed desire to acquire the
plaintiffs’ property in the future resulted in denial of land use approvals, a taking
occurred. (See Taper v. City of Long Beach (1982) 129 Cal. App. 3d 590, 614-615
[finding of de facto taking supported by evidence city rejected property owner’s
development application because city intended to acquire property for public park]; see
also Simpson v. City of North Platte (Neb. 1980) 292 N.W.2d 297, 301 [requiring
developer to dedicate land for future unscheduled public use unrelated to burdens
imposed by developer’s project nothing more than “a ‘land banking’ operation” in
violation of takings clause].)
              Here, as in Diversified Properties, the City conditioned approval of
development upon the Alternative 1 Acreage and Temporary No-Build Area remaining
undeveloped to preserve that acreage for future acquisition for public use. At public
hearings, the City staff repeatedly stated the City should not allow development on the
property so as to avoid additional costs (e.g., for relocation of tenants and demolition of
buildings) at such time as it was ready to acquire the property. We agree with Jefferson
the conditions were imposed to “‘bank’” the otherwise developable property so it could
potentially be condemned at some unknown time in the future “in an undeveloped (and,
consequently, less costly) condition.” (Diversified Properties, supra, 14 Cal.App.4th at
p. 443.) And applying the reasoning of Diversified Properties, the condition effected an
uncompensated taking of the Alternative 1 Acreage and the Temporary No-Build Area,
and therefore, the trial court erred by denying Jefferson’s petition for writ of mandate.
              The City contends prohibiting development on the Alternative 1 Acreage
was not a taking because the condition did not deprive Jefferson all use of its property—



                                              28
Jefferson received approval to proceed with development of the remaining 17 acres.
Thus, it argues Jefferson has not been denied all beneficial use of its land.
              We are not unmindful that “‘Taking’ jurisprudence does not divide a single
parcel into discrete segments and attempt to determine whether rights in a particular
segment have been entirely abrogated. In deciding whether a particular governmental
action has effected a taking, [courts] focus[] rather both on the character of the action and
on the nature and extent of the interference with rights in the parcel as a whole . . . .”
(Penn Central, supra, 438 U.S. at pp. 130-131.) But in this case, it is the City that has
divided the Property into discrete segments.
              It is without dispute that under all applicable land use regulations,
Jefferson’s entire property was developable and the PMP it submitted was in full
compliance with those regulations. The City precluded Jefferson from building on a
substantial portion of the Property so as to preserve it in an undeveloped state for possible
future acquisition by the City for the Interchange Project. It would exalt form over
substance to conclude because some of the Property could be built upon, there was no
taking of the remainder declared undevelopable. Here Jefferson has been denied all
beneficial use of the Alternative 1 Acreage and the Temporary No-Build Area on which
no development is permitted, just as in Diversified Properties where the city prohibited
development on the four and one-half acres of the developer’s 17-acre property the state
identified as needed for freeway. (Diversified Properties, supra, 14 Cal.App.4th at
p. 444, fn. 6.) Thus this case is analogous to Twain Harte Associates, Ltd. v. County of
Tuolumne (1990) 217 Cal. App. 3d 71, 77-79, in which the county carved out 1.7 acres
from the property owner’s 8.5-acre lot zoned light commercial, and rezoned it as open
space, effectively preventing any development thereon. The county argued that for
taking purposes the 1.7-acre plot must be considered within the entire 8.5-acre parcel,
6.8 acres of which had already been developed with a shopping center. The court held



                                              29
whether there was a taking of the 1.7 acres was not dependent on the treatment of the
entire parcel as a whole. (Id. at p. 87.)
              The City also contends prohibiting development of the Alternative 1
Acreage and the Temporary No-Build Area was appropriate because the City was barred
by federal law from acquiring the necessary rights-of-way until all environmental reviews
were complete and the final configuration of the Interchange Project was approved. The
City cites Lathan v. Brinegar (9th Cir. 1974) 506 F.2d 677, and Lathan v. Volpe (9th Cir.
1971) 455 F.2d 1111, and those opinions’ discussions of the complex procedures
involved in construction of federally funded highways and at what stage in the process
rights-of way can be bought. We find little relevance to that argument as the issue before
us is whether the City improperly denied Jefferson’s application for development of the
property so as to keep it undeveloped (and thus less costly) for that future acquisition if
and when it occurs.
              In sum, we conclude here that the conditions imposed by the City in
approving the PMP were invalid because they constituted an uncompensated de facto
taking of the Alternative 1 Acreage and the Temporary No-Build Area. Therefore, the
trial court should have granted Jefferson’s petition for writ of mandamus.6
              We cannot, however, agree with Jefferson’s assertion the conditions
effected a taking of its entire 26.85-acre property. Jefferson describes the conditions as
creating a completely unidentifiable “floating no-build” area affecting its entire property
rendering “any development on any portion [or the property] . . . ephemeral and
impossible.” To the contrary, the area on which development was restricted, i.e., the
Alternative 1 Acreage, was delineated on various Caltrans-generated schematics. Those


6             In view of this conclusion, the trial court erred by granting the City’s
motion for judgment on the pleadings on the remaining inverse condemnation causes of
action given that the sole basis for granting the motion was Jefferson’s failure to prevail
on the mandamus cause of action.

                                             30
schematics showed the footprint of each alternative for the Interchange Project. The City
initially expressed a preference for the Alternative 3 configuration and Jefferson’s PMP
included an appendix demonstrating the impact of that alternative on its project and
submitted revised site plan showing how the project could be reconfigured if
Alternative 3 was selected. Jefferson, however, advocated for the selection of
Alternative 1 because it was the configuration that would be least disruptive to its project,
and the City selected Alternative 1 as the preferred configuration. At the final planning
commission hearing on the PMP, Jefferson’s project planner discussed how the project
might be modified to accommodate the Alternative 1 configuration, and Ellis indicated
Jefferson would reluctantly modify the PMP to accommodate the Alternative 1
configuration so long as Jefferson was going to be compensated for the acreage excluded
from the PMP. There was no suggestion Jefferson did not understand what acreage the
City was excluding from development—it was the acreage shown on the schematics as
the Alternative 1 configuration.
              Similarly, the Temporary No-Build Area was identified in the ordinance
approving the PMP as 2.1 acres on the southeastern portion of the site—a location that
corresponds to the unbuildable drainage retention basin area designated in the PMP. The
City then conditioned approval of the PMP upon Jefferson revising the building envelope
for the project to conform to the Alternative 1 configuration (i.e., no development on the
Alternative 1 Acreage). Although it is true that at the time the PMP was approved, the
City would not have known the precise description of the land that would ultimately be
taken for the Interchange Project, what is at issue here is the property that it excluded
from Jefferson’s development application. Jefferson cannot claim it did not know what
property that was.
              Having concluded the conditions imposed by the City in approving the
PMP were invalid because they effected an uncompensated taking of the Alternative 1
Acreage and the Temporary No-Build Area, and the trial court should have granted

                                             31
Jefferson’s petition for writ of mandamus, we must turn to the appellate remedy. That
requires us to turn back to Hensler, supra, 8 Cal. 4th 1, and face the elephant in the room:
the pending County Condemnation Action.
              Hensler, supra, 8 Cal. 4th 1, 14, requires a property owner alleging that
government action constitutes an uncompensated taking must first challenge the
development restriction by way of a writ of mandate so as to prevent the property owner
from unilaterally “transmut[ing] an excessive use of the police power into a lawful taking
for which compensation in eminent domain must be paid.’ [Citation.] Compensation
must be paid for a permanent taking only if there has been a final judicial determination
that application of the ordinance or regulation to the property is statutorily permissible
and constitutes a compensable taking. Even then the state or local entity has the option of
rescinding its action in order to avoid paying compensation for a permanent taking.” In
other words, a prepayment judicial determination that the development restriction
constitutes a taking is required “in order to give a city the opportunity to change its mind
before being compelled to pay damages.” (Mola, supra, 57 Cal.App.4th at p. 414.) In
this case that would mean the City must either approve Jefferson’s PMP without the
conditions precluding development on the Alternative 1 Acreage and the Temporary
No-Build Area, or it must pay compensation for the taking. But the County
Condemnation Action has effectively taken the former option off the table, leaving only
the issue of determining just compensation for the Alternative 1 Acreage and the
Temporary No-Build Area.
              As noted above, we have taken judicial notice of the December 28, 2011,
Cooperative Agreement between the City, Caltrans, and the County pursuant to which the
County has become the responsible agency for construction of the Interchange Project,
and has assumed all responsibility for acquisition of rights-of-way for the Interchange
Project “including all eminent domain activities.” We have also taken judicial notice of
the eminent domain complaint filed by the County in February 2014 in the County

                                             32
Condemnation Action and additional documents filed by Jefferson in the County
Condemnation action including: (1) its motion to file an amended answer in which it
indicates it will be seeking damages for the same precondemnation conduct that underlie
this writ of mandate/inverse condemnation action; and (2) its motion to consolidate the
County Condemnation Action with the City Condemnation Action by which the City is
acquiring an additional part of Jefferson’s property for improvement of the Jefferson
Street/Varner Road intersection. Jefferson has previously stipulated in this court that it
does not challenge the County’s or the City’s right to take and the issues pending
resolution in those actions relate to just compensation for the taking.
              We invited the parties to file supplemental letter briefs addressing the effect
of the County Condemnation Action on the present case. The City argues the County
Condemnation Action renders the present appeal moot because Jefferson will now obtain
just compensation in the direct condemnation action. It contends that if this appeal is not
dismissed as moot, Jefferson will pursue duplicative damages against the City and the
County for the same property taken, severance damages to the remainder, damages for
delay in instituting a direct condemnation action, and “attorneys fees, and the like.”
              “‘It is well settled that an appellate court will decide only actual
controversies and that a live appeal may be rendered moot by events occurring after the
notice of appeal was filed. We will not render opinions on moot questions or abstract
propositions, or declare principles of law which cannot affect the matter at issue on
appeal. [Citation.]’” (Indio Police Command Unit Association v. City of Indio (2014)
230 Cal. App. 4th 521, 538; People v. Gregerson (2011) 202 Cal. App. 4th 306, 321 [“‘“[A]
case becomes moot when court ruling can have no practical effect or cannot provide the
parties with effective relief”’”].)
              We do not agree with the City that the County’s institution of a direct
condemnation action renders this action moot. Condemnation actions can be abandoned
in whole or in part “any time after the filing of the complaint and before the expiration of

                                             33
30 days after final judgment . . . .” (Code Civ. Proc., § 1268.510, subd. (a).)
Red Mountain, LLC v. Fallbrook Public Utility Dist. (2006) 143 Cal. App. 4th 333, 356
(Red Mountain), applying the rules set forth in Klopping, supra, 8 Cal. 3d 39, explains
“that as between a[n] . . . eminent domain action and an inverse condemnation action
involving the same property, the case that proceeds to judgment first is res judicata as to
issues common to both actions and bars recovery in the other action of any damages that
were or could have been recovered in the action that proceeded to judgment first.
[Citation.]” And it is not clear the County Condemnation Action encompasses all of the
Alternative 1 Acreage, which the City prohibited Jefferson from developing.
              Moreover, any concerns about double recovery may appropriately be
handled and avoided by consolidating this case with the County Condemnation Action
cases on remand. (Code Civ. Proc., § 1048, subd. (a) [consolidation of actions pending in
same court that involve common questions of law or fact ]; see Red Mountain, supra,
143 Cal.App.4th at p. 357 [inverse condemnation action and eminent domain action
consolidated and proceeded to judgment together].) Indeed, consolidation appears
particularly appropriate in this case—the cases are in the same court, involve the same
property, and many (if not all) of the same damages. Although the County is not before
us in this action, it has stepped into the City’s shoes to become the responsible agency for
the constructing Interchange Project responsible for all eminent domain activities—which
as a practical matter limits the City’s options on remand—and Jefferson has already
sought consolidation of the County Condemnation and the City Condemnation Action
bringing all the parties before the same court in those actions as well. (See People ex rel.
Department of Public Works v. Chevalier (1959) 52 Cal. 2d 299, 307-308 [trial court
properly consolidated separate eminent domain actions by state and city pertaining to
same freeway project].)




                                             34
                                       DISPOSITION
              The City’s request for judicial notice filed February 28, 2013, is granted as
to the four-volume administrative record lodged with this court and denied as to
Exhibit A, the Indio City Council Agenda Report dated October 20, 2009. The City’s
request for judicial notice filed October 27, 2014, is granted. The City’s request for
judicial notice filed March 6, 2015, is denied.
              The trial court’s judgment is reversed and the matter is remanded to the
trial court with directions to grant appellant’s petition for writ of mandate and conduct
further proceedings in accordance with this opinion to determine just compensation for
the Alternative 1 Acreage and the Temporary No-Build Area, which proceedings should
include considering consolidation of this action with the pending County Condemnation
Action (Riverside County Super. Ct., Case No. PSC1400798) and the pending City
Condemnation Action (Riverside County Super. Ct., Case No. PSC1400896). Appellant
is awarded its costs on this appeal.




                                                  O’LEARY, P. J.

WE CONCUR:



BEDSWORTH, J.



FYBEL, J.




                                             35
Filed 5/15/15
                              CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FOURTH APPELLATE DISTRICT

                                       DIVISION THREE

JEFFERSON STREET VENTURES, LLC,

    Plaintiff and Appellant,                            G049899

        v.                                              (Super. Ct. No. INC072101)

CITY OF INDIO,                                          ORDER GRANTING REQUEST
                                                        FOR PUBLICATION
    Defendant and Respondent.


                  The Law Offices of Palmieri, Tyler, Wiener, Wilhelm & Waldron, the Law
Offices of Matteoni O’Laughlin & Hechtman, and the Law Offices of Jenny & Jenny
have requested that our opinion filed April 21, 2015, be certified for publication. It
appears that our opinion meets the standards set forth in California Rules of Court, rule
8.1105(c). The request is GRANTED.
                  The opinion is ordered published in the Official Reports.



                                                     O’LEARY, P. J.

WE CONCUR:



BEDSWORTH, J.



FYBEL, J.



                                                36